ROGERS, J.
Defendant appeals from a conviction and sentence for unlawfully having intoxicating liquor in his possession for sale for beverage purposes. The state has filed a motion to dismiss the appeal on the ground that the record contains no bill of exception, motion for a new trial, motion in arrest of judgment, nor assignment of error, nor any error patent on the face of the papers. We find the record to be as stated in the motion to dismiss. This, however, does not warrant the dismissal of the appeal, but is a good ground for affirming the judgment. The motion to dismiss the 'appeal is therefore denied, and the judgment appealed from is affirmed.